Title: To Thomas Jefferson from J. Phillipe Reibelt, 15 December 1804
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                  
                     Monsieur le President!
                     Baltimore—Librairie de Levrault, Schoell et Comp. a Paris.Le 15e Dec. 1804
                  
                  En reponse de votre Billet du 13 je Vous prie, de ne pas prendre en disgrace si je Vous observe, que j’ai mis moi même le Cours de peinture p. Filhol en 12 Cahiers dans La Caisse ou etoient: lhistoire natur. des perroquets, Traite des Arbres et Arbustes &c p. Duhamel, Plans des Maisons de Paris, &c &c et que çet Ouvrage doit se trouver portè sur la Specification de la 1ère Caisse jointe a ma Lettre du 5 Nov. comme l’article 11me. entre Philosophie de Kant, et Michaux flora Americana.
                  Je ne peu pas dire autant de la 2 et 3me. Caisses, ou il y a aussi eû la petite confusion, que Jerusalem delivré &c edition de 1804—n’a pas eté mis dans les Caisses et cependant inscrit a la Liste.
                  Le dernier ne pourroit donc pas se retrouver Chez Vous, mais le premier se retrouvera surement, si Vous voudriez bien donner des ordres, de faire des recherches reiterèes.
                  Je suis fachè, de Vous obliger si souvent et a la lecture de ma mauvaise ecriture, et a des reponses, mais je suis aussi persuadè d’avance, que Vous, en Qualitè de Litterateur d’une si haute reputation par les deux Mondes, me pardonnerez Volontiers, ce que Vous ne pourriez guere me pardonner comme homme d’etat d’un rang aussi elevè.
                  J’ose Vous dire, que j’etois, suis, et serois toujours pour l’un et l’autre Caractére penetré des Sentimen du plus pur et plus profond respect. 
                  Votre Excellence Tr. hble et tr. Ost str
                  
                     Reibelt 
                     
                  
               